Citation Nr: 0000492	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  90-01 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for an old 
fracture of the outer left clavicle with firm union prior to 
September 21, 1998.

2.  Entitlement to an increased rating for an old fracture of 
the outer left clavicle with firm union, currently evaluated 
as 10 percent disabling.

3.  Entitlement to service connection for degenerative joint 
disease of the cervical and thoracic spine, with left 
shoulder impairment and scoliosis of the cervical and dorsal 
spine, claimed as due to service connected fracture of the 
outer left clavicle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1943 to January 
1946.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an August 1989 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The U. S. Court of Appeals for Veterans Claims 
(known as the United States Court of Veteran's Appeals prior 
to March 1, 1999) (hereinafter Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Competent evidence of periarticular pathology productive 
of painful movement in the left shoulder joint contiguous to 
an old fracture of the outer left clavicle with firm union 
prior to September 21, 1998 has been presented.

2.  Fracture of the outer left clavicle with firm union is 
manifested by no more than periarticular pathology productive 
of painful movement.

3.  Competent evidence that degenerative joint disease of the 
cervical and thoracic spine, with left shoulder impairment 
and scoliosis of the cervical and dorsal spine is related to 
service connected fracture of the left clavicle has been 
presented.


CONCLUSIONS OF LAW

1.  Fracture of the outer left clavicle with firm union is 10 
percent disabling prior to September 21, 1998.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, §§ 4.59, 
4.71a, Diagnostic Code 5203 (1999).

2.  Fracture of the outer left clavicle with firm union is no 
more than 10 percent disabling.  38 U.S.C.A. § 1155, 5107(b) 
(West 1991); 38 C.F.R. Part 4, §§ 4.59, 4.71a, Diagnostic 
Code 5203 (1999).

3.  The claim for service connection for degenerative joint 
disease of the cervical and thoracic spine, with left 
shoulder impairment and scoliosis of the cervical and dorsal 
spine, claimed as due to service connected fracture of the 
outer left clavicle is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initally, the Board works under the assumption that the VA 
form 9 was signed by an authorized person.

Increased Rating for Old Fracture of the Left Clavicle

Service connection for an old fracture of the left outer 
clavicle with firm union was established in an October 1948 
rating decision.  A noncompensable evaluation was assigned 
from January 1946.  The claim on appeal stems from an August 
1989 rating decision that confirmed and continued the 
noncompensable evaluation.

During the pendency of the appeal, the evaluation was 
increased to 10 percent from December 21, 1998 which was the 
date of receipt of a claim for an increased evaluation for 
this disability.  The appellant had perfected all elements 
of the appeal of the rating decision in August 1989.  The 
fact that the RO granted a 10 percent evaluation mid-way 
through the appeal period did not resolve the issue that was 
already on appeal.  An RO decision awarding an increase in a 
veteran's disability rating, but not awarding the maximum 
benefit allowed, does not fully resolve the administrative 
appeal from the original rating, rather, the appeal 
initiated by the notice of disagreement with the original 
rating remains pending unless the veteran withdraws it.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, the Board 
must consider whether the disability was entitled to a 
compensable evaluation prior to September 21, 1998 and then 
whether the disability is entitled to a higher evaluation 
than currently assigned.

The claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  This finding is based on the appellant's contentions 
that his left clavicle disability is more disabling than 
currently evaluated.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).

The RO has met its duty to assist the appellant in the 
development of his claim. under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from all identified private 
treatment sources and a search of VA Medical Center, Biloxi 
revealed no records.  VA examinations were conducted.  
Furthermore, there is no indication from the appellant or his 
representative that there is outstanding evidence which would 
be relevant to this claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has also considered the application of 38 C.F.R. 
§ 4.40 and 4.45 when rating this disability.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

The provisions of 38 C.F.R. § 4.59 (1999) further clarify 
that with any form of arthritis, painful motion is an 
important factor of disability.  It is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  

The appellant has contended that his inservice clavicle 
caused intermittent numbness that ran down into his left arm 
and fingers.  He complained of pain that was aggravated by 
elevation of his left arm.

The appellant is rated under Diagnostic Code 5203 which 
provides ratings for impairment of the clavicle or scapula.  
With dislocation, a 20 percent evaluation is warranted for 
either the major or minor shoulder.  With nonunion with loose 
movement, a 20 percent evaluation is assigned for either the 
major or minor arm.  Without loose movement, a 10 percent 
evaluation is assigned for either the major or minor arm.  
With malunion of the clavicle or scapula a 10 percent 
evaluation is assigned.  The disability may be rated on 
impairment of function of the contiguous part.

The Board has considered impairment in function of the 
contiguous part under Diagnostic Code 5201 for limitation of 
motion of the arm.  With limitation of motion to 25 degrees 
from the side, a 40 percent evaluation is warranted.  With 
limitation midway between the side and shoulder level, a 30 
percent evaluation is warranted.  At shoulder level a 20 
percent evaluation is assigned.

Diagnostic Code 5010 for arthritis due to trauma, 
substantiated by X-ray findings, is to be rated as 
degenerative arthritis.  Diagnostic Code 5003 for 
degenerative arthritis (hypertrophic or osteoarthritis) 
provides that for degenerative arthritis established by X-ray 
findings, it will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected, to be combined, not 
added.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Based on the appellant's complaints of tingling and numbness 
in the left arm, the Board has considered whether evaluation 
under the schedule for rating diseases of the peripheral 
nerves is appropriate.  Peripheral neuritis and a pinched 
left shoulder nerve was indicated in 1989 by Dr. E. H., and 
in March 1989, the doctor attributed the pinched left 
shoulder nerve to the service connected fractured left 
clavicle.  The appellant is not service connected for these 
neurological complaints, and the claim for secondary service 
connection is the subject of a Remand below.  Accordingly, 
evaluation under the schedule for rating diseases of the 
peripheral nerves is not appropriate at this time.

In a February 1989 letter, Dr. E. H. indicated that the 
appellant had severe physical problems that included 
osteoarthritis.

A VA examination was conducted in June 1989.  A small knot on 
the outer left clavicle was palpable beneath the skin.  The 
appellant refused to forwardly elevate the left shoulder past 
90 degrees.  He refused to abduct his left shoulder past 
about 85 degrees.  Reflexes in both arms were active equal 
and normal.  Although he did not squeeze the examiner's hand 
on the left as strongly as on the right, there was normal 
range of motion in the hand and no evidence of muscle 
atrophy.  X-rays revealed mild osteopenia with what might be 
some very minimal degenerative changes around the 
acromioclavicular joint.  Otherwise the findings were within 
normal limits for the appellant's age.

Dr. E. H. indicated in a doctor's statement that he had 
treated the appellant throughout 1989 for complaints of 
severe neck and left shoulder pain.  Findings included muscle 
spasms in the left shoulder and left arm.  Diagnoses included 
osteoarthritis.

A VA examination was conducted in December 1998.  The 
appellant complained that the left shoulder had continued to 
bother him over the years.  He described pain radiating out 
of his neck region into the left arm with numbness and 
tingling of the left arm.  Left shoulder pain was aggravated 
by elevation of the arm.  On examination there was no visible 
deformity of the clavicle or the shoulder.  There was 
tenderness to palpation over the length of the clavicle 
extending out onto the shoulder region.  On range of motion 
testing there was 145 degrees of flexion, 180 degrees of 
abduction, 70 degrees of internal rotation and 90 degrees of 
external rotation.  All range of motion testing was painful.  
He demonstrated slight left shoulder weakness on strength 
testing secondary to pain.  Associated X-rays revealed an old 
healed distal clavicle fracture.  The left shoulder was 
otherwise normal.  Residuals of the left shoulder injury with 
clavicle fracture was diagnosed.  The examiner concluded that 
there was pain on range of motion testing with slight 
weakness in the shoulder associated with pain.  Pain could 
further limit functional ability during flare-ups or with 
increased use, although this could not be expressed with any 
degree of medical certainty.


Evaluation of the Left Clavicle Fracture Prior to September 
21, 1998

A minimum compensable evaluation is warranted prior to 
September 21, 1998 under 38 C.F.R. § 4.59 for periarticular 
pathology productive of painful motion.  The appellant has 
consistently reported painful motion.  Lay testimony is 
competent when it regards features or symptoms of injury or 
illness.  Layno v. Brown, 6 Vet. App. 465. 469-70 (1994).  
The appellant is competent to report painful motion.  The VA 
examiner in June 1989 did not comment on whether or not the 
appellant had painful motion, therefore there is no medical 
evidence that refutes the appellant's contentions.  X-ray 
examination at that time revealed degenerative changes, 
although very minimal, at the acromioclavicular joint.  With 
competent evidence of arthritis and painful motion, the 
minimal 10 percent evaluation was warranted prior to 
September 21, 1998.

The preponderance of the evidence is against a higher 
evaluation than 10 percent prior to September 21, 1998.  
There is no post-service evidence of dislocation or nonunion 
of the clavicle which would warrant a higher evaluation under 
Diagnostic Code 5203.  

The preponderance of the evidence is against a higher 
evaluation under Diagnostic Code 5201 for limitation of 
motion of the arm.  During examination in June 1989, the 
appellant refused to abduct his shoulder past 85 degrees.  
However, a refusal to abduct the shoulder past 85 degrees is 
not the same as an inability to do so.  Without competent 
evidence of actual limitation of motion to 85 degrees, or 
functional limitation to 85 degrees due to painful movement, 
the preponderance of the evidence is against a higher 
evaluation under the Diagnostic Code for limitation of arm 
motion.  The Board has stated that the appellant is competent 
to report painful motion and that such warrants a minimal 
compensable evaluation.  However, there is no competent 
evidence that painful motion approximates the actual or 
functional equivalent of limitation in arm movement from the 
side to the shoulder level.  Weakness was reported only as to 
left hand grip, not arm movement.  There is no competent 
evidence of excess fatigability or incoordination.  Lacking 
competent evidence of actual or functional limitation of 
motion of the arm from the side to the shoulder level, a 
higher evaluation is not warranted.  

Increased Evaluation for Left Clavicle Fracture

The preponderance of the evidence is against a higher 
evaluation.  Dislocation of the shoulder or nonunion with 
loose movement is not of record.  Therefore, a higher 
evaluation under Diagnostic Code 5203 is not warranted.  

On VA examination in June 1989, the appellant refused to 
abduct his left shoulder past about 85 degrees.  Refusal of 
the appellant to abduct his arm past 85 degrees without any 
further information is not the equivalent of an inability to 
abduct his arm to shoulder level.  The examiner did not 
indicate that the appellant was unable to abduct his arm past 
85 degrees.  On VA examination in December 1998, 180 degrees 
of abduction was demonstrated.  Therefore actual limitation 
of motion of the arm to shoulder level has not been 
demonstrated.  The preponderance of the evidence is against a 
higher evaluation under Diagnostic Code 5201 for limitation 
of motion of the arm.

All left shoulder range of motion was said to be painful, but 
whereas elevation and internal rotation were reduced, this 
was no so for abduction.  Therefore the Board concludes that 
pain does not limit motion of the arm away from the side to 
the degree that would warrant a higher evaluation under 
Diagnostic Code 5201.  In reviewing the factors set forth in 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (1999), the Board notes 
that the appellant has not been shown to exhibit functional 
impairment of the left shoulder due to pain which effectively 
prevents him from raising his left arm above shoulder level.  
Slight shoulder weakness secondary to pain was also 
demonstrated on examination in December 1998, but this did 
not limit the movement of the arm to shoulder level or below.  

The Board notes that the veteran is currently in receipt of a 
10 percent evaluation for the left shoulder.  Such an 
evaluation is the minimum to be assigned under the provisions 
of 38 C.F.R. 4.71a, Diagnostic Code 5010 for arthritis where 
there is actual limitation of motion which does not meet the 
schedular criteria for a compensable evaluation under the 
diagnostic code applicable to limitation of motion of the 
affected joint.  The Board notes that X-ray evidence has 
demonstrated at most very minimal degenerative changes in the 
left shoulder joint.  The 10 percent evaluation is consistent 
with the intention manifested in 38 C.F.R. § 4.59 (1999) to 
recognize actually painful joints as being entitled to at 
least the minimum compensable evaluation for the joint.  The 
Board has considered the appellant's statements that he has 
pain that is aggravated by elevation of his left arm.  The 
appellant is competent to report painful movement and the 
assignment of the minimum compensable evaluation for this 
disability is an affirmation of what the appellant has 
reported.

Because, the appellant's limitation of motion and pain on 
motion of his left shoulder has already been considered in 
his evaluation under Diagnostic Codes 5203 and 5201, 
38 C.F.R. § 4.59, the assignment of a separate evaluation 
under Diagnostic Codes 5003-5010, would result in the 
evaluation of the same disability/symptoms under various 
diagnoses and thus is prohibited by 38 C.F.R. § 4.14 (1999).  
Consequently, the Board finds that additional compensation 
pursuant to Diagnostic Codes 5010-5003, is not warranted.

The Board has specifically considered the guidance 
established in DeLuca v. Brown.  In this case, there is 
evidence of painful motion and weakness.  The examiner has 
also noted that pain could further limit functional ability 
during flareups.  We accept the evidence without question.  
However, neither the veteran nor the examiner established 
that the functional loss would equate to limitation of motion 
to shoulder level.  The examiner further commented that an 
attempt to express the impairment in terms of additional 
limitation of motion could not be determined with any 
certainty.  In fact, the VA form 1-9 was essentially blank 
and unsigned by the veteran.  Therefore, the document 
provides no basis for determining the degree of the veteran's 
impairment.  The statement from the veteran's son, which was 
attached to the form 1-9, documented the veteran's complaints 
of pain, but does not provide any specific detail.  In 
particular, he does not report that he observed the veteran's 
motion to be limited to shoulder level or below.  In essence, 
we are left with the conclusion that there is some painful 
motion and weakness, but that there is an absence of actual 
limitation of motion or the functional equivalent of 
limitation of motion to shoulder level or below.


Degenerative Joint Disease of the Cervical and Thoracic 
Spine, Left Shoulder Impairment and Scoliosis of the Cervical 
and Dorsal Spine

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (a) (1999).  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In a March 1989 letter, Dr. E. H. stated, "[the appellant] 
currently suffers from traumatic arthritis and osteoarthritis 
of the cervical spine, thoracic spine and left shoulder with 
pinched nerves.  He also suffers scoliosis of the cervical 
spine and thoracic spine.  I believe [the appellant's] 
condition to be directly related to the traumatic fracture of 
the left clavicle he received on June 13, 1944."

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  There is competent 
evidence that attributed degenerative joint disease of the 
cervical and thoracic spine, with left shoulder impairment 
and scoliosis of the cervical and dorsal spine to service 
connected fracture of the outer left clavicle.

The RO has not met its duty to assist the appellant in the 
development of his claim under 38 U.S.C.A. § 5107 (West 
1991).  Dr. E. H.'s letter is sufficient to well ground the 
claim.  However, the physician offered no medical or 
historical basis for his opinion.  The VA examiner in June 
1989 was asked to opine about a relationship between the 
claimed disabilities and service-connected left clavicle 
fracture, but did not comment on any relationship.  X-rays at 
that time identified scoliosis in the thoracic spine and 
degenerative changes in the shoulder and thoracic and 
cervical spine.  

ORDER

A 10 percent evaluation for old fracture of the outer left 
clavicle with firm union prior to September 21, 1998 is 
granted, subject to the controlling regulations applicable to 
the payment of monetary awards.  An increased evaluation for 
old fracture of the outer left clavicle with firm union is 
denied.  The claim for degenerative joint disease of the 
cervical and thoracic spine, with left shoulder impairment 
and scoliosis of the cervical and dorsal spine, claimed as 
due to service connected fracture of the outer left clavicle 
is well grounded, and to that extent only the claim is 
granted.


REMAND

The claim for degenerative joint disease of the cervical and 
thoracic spine, with left shoulder impairment and scoliosis 
of the cervical and dorsal spine, claimed as due to service 
connected fracture of the outer left clavicle is well 
grounded.  Further development of the claim is necessary.  
Accordingly, the claim is REMANDED for the following action:

1.  The RO should schedule the appellant 
for a VA examination.  The examiner 
should be afforded the opportunity to 
review the claims folder prior to the 
examination.  The examiner should address 
whether degenerative joint disease of the 
cervical and thoracic spine, with left 
shoulder impairment (including pinched 
nerve and peripheral neuritis) and 
scoliosis of the cervical and dorsal 
spine is present and whether it is 
proximately due to or the result of a 
service-connected fracture of the left 
clavicle or whether it is aggravated by 
the service connected fractured left 
clavicle.

2.  The General Counsel, in representing 
VA before the Court, has noted that the 
RO has duties.  Pursuant to 38 C.F.R. 
§ 3.655 (1999), when a claimant fails to 
report for an examination in scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
claimant pursuing an original, reopened 
or claim for an increase without good 
cause fails to report for examination, 
the claim will be denied.  However, the 
Secretary must show a lack of good cause 
for failing to report.  Further, VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  The RO must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
Remand serves as notice of the 
regulation.

3.  The RO is reminded that 
determinations must be supported by 
evidence.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 



